United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-736
Issued: October 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 14, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to his federal
employment.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated August 11, 2008, the
Board affirmed Office decisions dated June 6 and November 29, 2007.1 The Board found that
appellant had not submitted rationalized medical evidence on causal relationship between a

1

Docket No. 08-861 (issued August 11, 2008).

diagnosed condition of the spine, knee, hip or feet and his federal employment. The history of
the case is contained in the Board’s prior decision and is incorporated herein by reference.
Appellant requested reconsideration of his claim and submitted additional evidence. In a
report dated September 11, 2008, Dr. Stephanie Brown-Johnson, a Veterans Administration
(VA) physician, stated that appellant had a history of degenerative spine disease with chronic
cervical and lumbar pain. She indicated radiographic studies revealed severe foramina stenosis
at the C3-4 level and in the lumbar spine appellant had a Grade 1 anterolisthesis associated with
a pars defect. Dr. Brown-Johnson noted degenerative joint changes bilaterally in the knees. She
stated, “Over the past 26 years [appellant’s] postal position has required him to lift, stoop, twist
and bend repetitively and to stand for prolonged periods of time. Over time these activities have
caused an increase in the degenerative changes in his joints and back. [Appellant’s] current
condition at the employing establishment has contributed to the progressive deterioration and
pain in his back and knees.”
In a report dated September 12, 2008, Dr. Jeffrey Frenchman, a podiatrist, diagnosed
exostosis, tyloma/heloma molle, heel spur syndrome, hammertoe, hallux valgus and pes planus.
He opined: “the veterans service-connected flatfoot condition has more likely than not
contributed to the above diagnoses. It is in my medical opinion as well that the veterans
conditions will more likely than not cause increase pain with prolonged walking and standing.”
By decision dated November 14, 2008, the Office reviewed the case on its merits and
denied modification.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

2

causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
On appeal, appellant indicated that he believed the new medical evidence from
Dr. Brown-Johnson constituted rationalized medical evidence on causal relationship. While
Dr. Brown-Johnson opined in her September 11, 2008 report that appellant’s employment
activities “have caused an increase in the degenerative changes in his joints and back,” she did
not provide medical rationale explaining the nature of the relationship between a diagnosed
condition and the employment factors. She refers generally to a number of employment
activities and to degenerative changes in both the back and other areas, without providing a
complete factual and medical history. Dr. Brown-Johnson did not explain the nature and extent
of any aggravation to a specific diagnosed condition from specific work factors, based on a
complete and accurate history. The Board finds that the September 11, 2008 report does not
constitute rationalized medical evidence.
In his September 12, 2008 report, Dr. Frenchman repeated diagnoses that were provided
in his September 13, 2007 report. He referred to a veterans service-connected flatfoot condition
that contributed to his feet diagnoses. The issue in this case is whether appellant’s federal
employment activities caused or aggravated a diagnosed condition. Dr. Frenchman does not
provide a complete history, does not discuss appellant’s employment activities or provide a
rationalized medical opinion relating a diagnosed condition to the identified employment
activities. The Board finds Dr. Frenchman’s September 12, 2008 report of limited probative
value to the issue presented.
Appellant asserts on appeal that the Office failed to assign great weight to a veterans
physician, veterans disability rating or his veterans service-connected conditions, citing
McCartey v. Massanari.8 This case involved a Social Security Administration determination on
disability, finding that it must give great weight to VA disability ratings. It did not involve a
claim for compensation under the Act, which is administered by the Office and the Board.9 As
the Board explained in its prior decision, a VA disability rating itself is not determinative of
benefits under the Act.10 In this case, the Office and the Board did consider the evidence from
6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

298 F.3d 1072 (9th Cir. 2002).

9

See Kelly Y. Simpson, 57 ECAB 197 (2005).

10

James Robinson, Jr., 53 ECAB 417 (2002). The Board also notes that medical evidence must be from a
physician under the Act. See Rodney P. Kephart, 45 ECAB 893 (1994).

3

Dr. Brown-Johnson and all of the relevant medical evidence of record with respect to the
compensation issue presented. For the reasons stated, the Board finds that the evidence was of
diminished probative value and is not sufficient to meet appellant’s burden of proof.
CONCLUSION
The Board finds that appellant did not submit rationalized medical evidence establishing
an injury causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 14, 2008 is affirmed.
Issued: October 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

